internal_revenue_service number release date index number ------------------------------------------------------------ -------------- ------------------------ ------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita plr-125773-12 date december re request for extension of time to make the election under sec_169 and the election provided in sec_3 b of revproc_2011_26 p -------------------------------------------------- sec_1 ------------------------------------------------------------------ sec_2 ------------------------------------------------------------------- sec_3 ------------------------------------------------------------------ sec_4 ---------------------------------------------------------------- sec_5 ------------------------------------------------------------------ s6 --------------------------------------------------------------------------------- s7 ----------------------------------------------------------------------------- s8 ---------------------------------------------------------------------------------------- s9 --------------------------------------------------------------- s10 ---------------------------------------------------------------------------------------- sec_11 -------------------------------------------------------------------------------------- sec_12 --------------------------------------------------------- s13 ------------------------------------------------------------------------------- s14 --------------------------------------------------------------------- sec_15 ------------------------------------------------------------------- a --------------------------- date1 --------------------------- date2 ---------------------------- year1 ------- year2 ------- year3 ------- state1 ------- state2 ------------------- dear ----------------- plr-125773-12 this letter responds to a letter dated date submitted by p on behalf of sec_1 requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_169 of the internal_revenue_code to amortize certain pollution_control_facilities placed_in_service in the taxable_year ended date1 and by p on behalf of sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election provided in sec_3 b of revproc_2011_26 2011_16_irb_664 to deduct the 100-percent additional first year depreciation under sec_168 for certain components of certain larger self-constructed properties placed_in_service in the taxable_year ended date1 the year1 taxable_year facts p represents that the facts are as follows p is the parent and holding_company of an affiliated_group_of_corporations which includes sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 the companies are engaged in energy-related businesses the affiliated_group_of_corporations files consolidated federal_income_tax returns on a calendar-year end basis the consolidated federal_income_tax return for the taxable_year ended date1 was timely filed on date2 and was prepared by the tax staff of sec_5 which performs all tax functions for p and its subsidiaries s9 wholly owns sec_1 s9 provides energy related products and services to wholesale and retail electric customers sec_1 owns and operates fossil coal and hydroelectric_generating_facilities located primarily in state1 and state2 and sec_1 sells its entire electric output to s9 pursuant to an intercompany power sales agreement one of the fossil plants that sec_1 owns and operates is the a different units of the a went into service in different years but everything at the a was originally in operation prior to the end of year2 subsequent improvements replacements of more than percent of adjusted_basis resulted in a new placed_in_service_date after year3 during year1 sec_1 placed_in_service certain pollution_control_equipment and related property at the a for purposes of sec_169 all of the pollution_control_equipment was placed_in_service in year1 equipment for different pollution control units went into service in different months during year1 and the units began to be amortized under sec_169 the month following the month that the unit was placed_in_service sec_1 represents that it will claim 84-month amortization on the pollution_control_equipment that is the subject of this letter_ruling request sec_1 has received the required state certification for the pollution_control_equipment at this time sec_1 is not in receipt of a copy of the federal certification plr-125773-12 for sec_1 p intended to make an election to deduct amortization under sec_169 for the a on its timely filed consolidated federal_income_tax return for the taxable_year ended date1 on such return p claimed the sec_169 amortization deduction but p did not identify the need to attach an election statement to the return for sec_1 p was otherwise unaware of the necessity to file an election statement to properly claim the sec_169 deduction for sec_1 p’s failure to attach the sec_169 election statement for sec_1 as required by the regulations was simply an oversight on p’s timely filed year1 consolidated federal_income_tax return sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 claimed i the 100-percent additional first year depreciation under sec_168 for the components that are described in sec_3 b of revproc_2011_26 and ii the 50-percent additional first year depreciation under sec_168 for the corresponding larger self- constructed properties that are described in sec_3 b of revproc_2011_26 however p inadvertently failed to attach the election statement required by sec_3 b of revproc_2011_26 with respect to the components to the year1 consolidated federal_income_tax return for sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 sec_1 did not claim the 100-percent additional first year depreciation for the a on p’s timely filed year1 consolidated federal_income_tax return rulings requested sec_1 requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_169 to amortize certified pollution_control_facilities with respect to the a that are placed_in_service in the taxable_year ended date1 and sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 request an extension of time pursuant to sec_301_9100-3 to make the election provided in sec_3 b of revproc_2011_26 to deduct the 100-percent additional first year depreciation under sec_168 for certain components of certain larger self-constructed properties placed_in_service in the taxable_year ended date1 law and analysis sec_169 allows a taxpayer to elect to take a deduction for the amortization of the amortizable_basis of any certified_pollution_control_facility as defined in sec_169 based on a period of months the 60-month period shall begin as to any pollution_control_facility at the election of the taxpayer with the month following the month in which such facility was completed or acquired or with the succeeding taxable_year under sec_169 the taxpayer makes the election to take the amortization deduction and to begin the 60-month period with the month following the month in which plr-125773-12 the facility is completed or acquired or with the taxable_year succeeding the taxable_year in which such facility is completed or acquired by filing with the secretary in such manner in such form and within such time as the secretary may by regulations prescribe a statement of such election sec_169 defines a certified_pollution_control_facility as a new_identifiable_treatment_facility which is used in connection with a plant or other_property in operation before date to abate or control water or atmospheric pollution or contamination by removing altering disposing storing or preventing the creation or emission of pollutants contaminants wastes or heat additionally under sec_169 the state_certifying_authority having jurisdiction with respect to such facility has certified the facility to the federal_certifying_authority as having been constructed reconstructed erected or acquired in conformity with the state program or requirements for abatement or control of water or atmospheric pollution or contamination similarly under sec_169 the federal_certifying_authority has certified the facility to the secretary as being in compliance with the applicable regulations of federal agencies and as being in furtherance of the general policy of the united_states for cooperation with the states in the prevention and abatement of water pollution under the federal water pollution control act as amended u s c et seq or in the prevention and abatement of atmospheric pollution and contamination under the clean air act as amended u s c et seq finally under sec_169 the facility does not significantly increase the output or capacity extend the useful_life or reduce the total operating costs of such plant or other_property or any unit therof or significantly alter the nature of the manufacturing or production process or facility under sec_169 for purposes of sec_169 a new_identifiable_treatment_facility includes only tangible_property not including a building and its structural_components other than a building which is exclusively a treatment facility which is of a character subject_to the allowance for depreciation provided in sec_167 which is identifiable as a treatment facility additionally the taxpayer must complete the construction reconstruction or erection of this property after date or taxpayer must acquire this property after date if the original_use of the property commences with the taxpayer and commences after such date in applying this section in the case of property the taxpayer constructs reconstructs or erects after date there shall be taken into account only that portion of the basis properly attributable to construction reconstruction or erection after date plr-125773-12 under sec_169 in the case of any facility described in sec_169 solely by reason of sec_169 sec_169 shall be applied by substituting date for date each place it appears therein under sec_169 in the case of any atmospheric pollution_control_facility which is placed_in_service after date and used in connection with an electric generation plant or other_property which is primarily coal fired sec_169 shall be applied without regard to the phrase in operation before date under sec_169 in the case of a facility placed_in_service in connection with a plant or other_property placed in operation after date this section shall be applied by substituting for each place it appears in sec_169 and sec_169 under sec_1_169-4 of the income_tax regulations a taxpayer making the election under sec_169 shall make the election by attaching a statement of such election to its return for the taxable_year in which falls the first month of the month amortization so elected such statement must include the information specified in sec_1_169-4 through ix specifically sec_1_169-4 requires in part that if the facility has not been certified by the federal_certifying_authority the statement of election must include a statement that application has been made to the proper state_certifying_authority together with a copy of such application and a copy of the application filed or to be filed with the federal_certifying_authority sec_1_169-3 provides in part that the amortizable_basis of a certified_pollution_control_facility for the purpose of computing the amortization deduction under sec_169 is the adjusted_basis of the facility for purposes of determining gain see part ii sec_1011 and following subchapter_o chapter of the code in conjunction with paragraphs b c and d of sec_1_169-3 sec_1_169-3 provides in part that before computing the amortization deduction allowable under sec_169 the adjusted_basis for purposes of determining gain for a facility that is placed_in_service by a taxpayer after date and that is qualified_property under sec_168 or sec_1_168_k_-1 or 50-percent bonus_depreciation property under sec_168 or sec_1_168_k_-1 must be reduced by the amount of the additional first year depreciation deduction allowed_or_allowable whichever is greater under sec_168 for the facility sec_168 provides that in the case of qualified_property acquired by the taxpayer under rules similar to the rules of sec_168 and iii after date and before date and which is placed_in_service by the taxpayer before date date in the case of property described in sec_168 or c a 100-percent additional first year depreciation deduction plr-125773-12 for the taxable_year in which such qualified_property is placed_in_service by the taxpayer is allowable section dollar_figure of revproc_2011_26 provides that depreciable_property is eligible for the 100-percent additional first year depreciation deduction if the property is qualified_property as defined in sec_168 and also meets the additional requirements in section dollar_figure of revproc_2011_26 further it provides that for purposes of determining whether depreciable_property is qualified_property rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply sec_3 of revproc_2011_26 provides that for purposes of sec_168 qualified_property is eligible for the 100-percent additional first year depreciation deduction if the property meets all of the following requirements in the first taxable_year in which the property is subject_to depreciation by the taxpayer whether or not depreciation_deductions for that property are allowable a the taxpayer acquires the qualified_property after date and before date before date in the case of qualified_property described in sec_168 or c solely for purposes of sec_168 and sec_3 a of revproc_2011_26 a taxpayer acquires the qualified_property when the taxpayer pays or incurs the cost of the property qualified_property that a taxpayer manufactures constructs or produces as defined under sec_1 k - b iii a and modified by sec_3 a of revproc_2011_26 solely for purposes of sec_168 for use in its trade_or_business or for its production_of_income is acquired by the taxpayer for purposes of sec_168 and sec_3 a of revproc_2011_26 when the taxpayer begins constructing manufacturing or producing that property as determined under sec_1_168_k_-1 b the taxpayer places the qualified_property in service after date and before date before date in the case of qualified_property described in sec_168 or c c the original_use of the qualified_property commences with the taxpayer after date sec_3 a of revproc_2011_26 provides in relevant part that if a taxpayer manufactures constructs or produces qualified_property for use by the taxpayer in its trade_or_business or for its production_of_income rules similar to the self- constructed property rules in sec_1_168_k_-1 apply for determining whether this property meets the acquisition requirement of sec_3 a of revproc_2011_26 plr-125773-12 sec_3 b of revproc_2011_26 however provides a limited exception to sec_1_168_k_-1 and for certain components of a larger self- constructed property solely for purposes of sec_168 and sec_3 a of revproc_2011_26 if before date a taxpayer begins the manufacture construction or production of the larger self-constructed property that is qualified_property for use in its trade_or_business or for its production_of_income but this larger self-constructed property meets the requirements of sec_3 b and c of revproc_2011_26 the taxpayer may elect to treat any acquired or self-constructed component of that larger self-constructed property as being eligible for the 100-percent additional first year depreciation deduction if the component is qualified_property and is acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in sec_168 or c the taxpayer may make this election for one or more components that are described in sec_3 b of revproc_2011_26 the taxpayer must make the election in sec_3 b of revproc_2011_26 by the due_date including extensions of the federal tax_return for the taxpayer’s taxable_year in which the larger self-constructed property is placed_in_service by the taxpayer and by attaching a statement to that return indicating that the taxpayer is making the election provided in sec_3 b of revproc_2011_26 and whether the taxpayer is making the election for all or some of the components described in sec_3 b of revproc_2011_26 under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly sec_1 is granted calendar days from the date of this letter to make the election under sec_169 for the certified pollution_control_facilities with respect to the a that are placed_in_service by sec_1 in the taxable_year ended date1 this election must be made by p filing plr-125773-12 an amended consolidated federal tax_return for the taxable_year in which falls the first month of the 84-month amortization period elected by sec_1 the election must comply with the requirements of sec_1_169-4 including the information required by sec_1_169-4 through ix further sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 are granted calendar days from the date of this letter to make the election provided in sec_3 b of revproc_2011_26 to deduct the 100-percent additional first year depreciation under sec_168 for components i that are described in sec_3 b of revproc_2011_26 of larger self-constructed properties that are described in sec_3 b of revproc_2011_26 and ii that are placed_in_service by respectively sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 in the taxable_year ended date1 this election must be made by p filing an amended consolidated federal tax_return for that taxable_year with a statement indicating that sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 and sec_15 are making the election provided in sec_3 b of revproc_2011_26 for the taxable_year ended date1 and indicating whether each such company is making this election for all or only for some of the components described in sec_3 b of revproc_2011_26 if the period of limitations on assessment under sec_6501 for the taxable_year in which the sec_169 election with respect to the a should have been made or for any taxable_year that would have been affected by such election had it been timely made will expire before p has filed the certifications from the federal_certifying_authority with the appropriate internal_revenue_service official in the operating division that has examination jurisdiction over p’s federal tax returns p must consent under sec_6501 to an extension of the period of limitations on assessment for such taxable years except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether the facilities subject_to this letter_ruling are certified pollution_control_facilities as defined in sec_169 or whether the facilities subject_to this letter_ruling qualify for or month amortization periods further no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 or sec_15 during the taxable_year ended date1 is qualified_property as defined in sec_168 and sec_1_168_k_-1 or is eligible for the 100-percent additional first year depreciation deduction or whether any component or larger self-constructed property placed_in_service by sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 sec_12 s13 s14 or sec_15 in the taxable_year ended date1 is described in sec_3 b of revproc_2011_26 plr-125773-12 in accordance with the power_of_attorney we are sending a copy of this letter_ruling to p’s authorized representatives we are also sending a copy of this letter_ruling to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
